Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
 The 11.5 year maintenance fee was paid 5/10/20.  Patent owner is reminded of the requirement to pay all maintenance fees, see MPEP 1415.01. 
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,449,295 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Application Data Sheet
The Application Data Sheet does not comply with MPEP 1451 as it does not refer to the instant application as a, “reissue continuation.”  Correction is required.
Claims Status
The 7,449,295 patent issued Nov. 11, 2008 from 11/257,285 filed Oct. 24, 2005 and claims priority to 60/621,196 filed Oct. 22, 2004.  The ‘295 patent issued with original claims 1-25.  The instant application 16/162, 093 is a reissue continuation of 14/161,421, filed Oct. 16, 2018 and presents claims 1-5 and 7-48 for examination (Amendment 8/14/19).  Claims 1, 26, 34 and 41 are independent as appended below.  
1. (Amended) A method of selecting a transfusion donor by determination of compatibility to a recipient by comparing combinations of polymorphic markers in a set of such markers, of candidate donors and a recipient where said determination is performed following subjecting genomic material/DNA from candidate donors and the recipient to amplification to thereby generate amplified products; wherein the amplified products are further subjected to a hybridization assay or to a capture-mediated elongation assay, or both, wherein an assay signal is generated by the individual hybridization or elongation events, as applicable, by pairs of probes wherein pair members are complementary, in whole or in part, to the subsequences of the amplified products which are the same as (and/or which are complementary to) polymorphic markers in the set; 
and an assay signal intensity pattern is generated from hybridization or elongation events such that each marker in the set is represented by a pair of particular assay signal intensities, the method comprising: 
determining the assay signal intensity pattern generated by said hybridization or elongation assay and forming, for each probe pair, a combination of signal intensities, associated with the members of the pair; 
generating, from said combinations of signal intensities, discrimination parameter values,
comparing each discrimination parameter value to upper and lower threshold values wherein the comparison generates a series of values, wherein each value in the series is indicative of [selected from] one of three possible genotype values, respectively, indicating a state of homozygous-normal, heterozygous or homozygous-variant to thereby form a ternary reaction pattern; 
determining the polymorphic marker combinations represented by said ternary reaction pattern; and 
selecting from the candidate donors a donor having said polymorphic marker combination identical to that of the recipient.

26. (New) A method of identifying a transfusion donor by analyzing a set of polymorphic markers comprising:
subjecting genetic material of the donor to an assay in which pairs of probes for one or more polymorphic markers generate assay signals, wherein each pair of probes comprises member probes designed to detect alleles of a designated polymorphic marker;
measuring the assay signals to determine assay signal intensities;
combining for each designated polymorphic marker, signal intensities of the member probes designed to detect alleles of the designated polymorphic marker;
forming, from each combined signal intensity, a discrimination parameter value;
comparing each discrimination parameter value for each designated polymorphic marker to upper and lower threshold values, wherein the comparison generates a reaction pattern of a series of values representing homozygous-normal, homozygous-variant or heterozygous;
determining polymorphic marker combinations represented by the reaction pattern; and
identifying the transfusion donor having polymorphic marker combinations compatible with polymorphic marker combinations of a recipient;
wherein the assay is a hybridization assay, a capture-mediated elongation assay or both, and said probes are complementary, in whole or in part, to the polymorphic markers.

34. (New) A method of analyzing a set of polymorphic markers comprising:
subjecting genetic material to an assay in which pairs of probes for one or more polymorphic markers generate assay signals, wherein each pair of probes comprises member probes designed to detect alleles of a designated polymorphic marker;
measuring the assay signals to determine assay signal intensities; 
combining for each designated polymorphic markers signal intensities of the member probes designed to detect alleles of a designated polymorphic marker
forming, from each combined signal intensity, a discrimination parameter value;
comparing each discrimination parameter value for each designated polymorphic marker to upper and lower threshold values, wherein the comparison generates a reaction pattern of a series of values representing homozygous-normal, homozygous-variant or heterozygous; and
determining polymorphic marker combinations represented by the reaction pattern; 
wherein the assay is a hybridization assay, a capture-mediated elongation assay or both, and said probes are complementary, in whole or in part, to the polymorphic markers.

41. (New) A method of analyzing a set of polymorphic markers comprising:
subjecting genetic material to a capture-mediated elongation assay in which pairs of probes for one or more polymorphic markers generate assay signals, wherein each pair of probes comprises member probes designed to detect alleles of a designated polymorphic marker;
measuring the assay signals to determine assay signal intensities; 
combining for each designated polymorphic marker, signal intensities of the member probes designed to detect alleles of a designated polymorphic marker;
forming, from each combined signal intensity, a discrimination parameter value;
comparing each discrimination parameter value for each designated polymorphic marker to upper and lower threshold values, wherein the comparison generates a reaction pattern of a series of values representing homozygous-normal, homozygous-variant or heterozygous; and
determining polymorphic marker combinations represented by the reaction pattern; 
wherein said probes are complementary, in whole or in part, to the polymorphic markers.

Specification
The specification is objected to for the following reasons.  The preliminary amendment to the specification filed 10/16/18 updating the continuity data is not in compliance as the omissions should be in single brackets.  Correction is required.
Cited References
US 2004/0002073 to Li et al., published Jan. 1, 2004, filed Oct. 15, 2002.
US 7,848,889 to Xia et al., issued Dec. 7, 2010, filed Aug. 2, 2004.

M. St-Louis et al., Transfusion, 43:1126-132, Aug. 2003.
US 2004/0133352 to Bevilacqua et al., published July 8, 2004, filed Nov. 8, 2002.

Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In particular, claims 1-5, 7-48 are directed in part to a natural phenomenon (the natural genetic state of individuals) and the abstract idea (within the preamble and body of the claims) of ‘selecting, comparing, determining, identifying and/or analyzing’ amongst them (the genetic state) recited only generically as any ‘polymorphic markers.’   
In addition the claims are directed to the abstract ideas of manipulating (signal intensity) data claimed as steps of, “forming for each probe pair, a combination of signal intensities, associated with the members of the pair; generating, from said combination of signal intensities, discrimination parameter values, comparing each discrimination parameter value to upper and lower threshold values wherein the comparison generates a series of values, wherein each value in the series is indicative of one of three possible genotype values, respectively, indicating a state of homozygous-normal, heterozygous or homozygous-variant to thereby form a ternary reaction 
While such steps are in the abstract, nonetheless such manipulations of data were already well known and practiced within the art.  Note for example the determination and measure of signal intensity patterns on a DNA microchip array as taught in Xia, Li and Hashmi below.  The references detail combining signal intensities from multiple probes to form discrimination parameter values, and comparing the values to set thresholds such that the results are properly scored, thereby generating or forming discrimination parameter values that distinguish homozygous-normal, -variant and heterozygous callings, a ternary reaction pattern, which determines and/or identifies the polymorphic markers present, and which are shared in common.
The claims also do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because the active assay steps are directed to routine assays (particularly eMAP), recited with a high level of generality including for example performing, ‘amplification, hybridization, and/or capture-mediated elongation’ without significantly more.  The only products and/or reagents utilized are also recited in generic form, for example ‘any genomic material DNA, any amplified product, and/or 
In particular, methods of individual genetic analysis as well as methods of comparison amongst them (for similarities and/or differences) were well known in the art at the time of the invention.  Such assays include the eMAP assay (utilized in Xia and explicitly taught in Li), in which the comparison and scoring of different polymorphisms may be performed via analysis on a DNA chip in a microarray format (5:40-14:67).  Exemplary is the analysis in Li which includes discrimination via phasing and HLA-DR typing (matching transfusion antigens) (Li, ¶13-17, 81-86, 107-143, 160-168, Ex. 2-9).  Also exemplary, Xia teaches forming a discrimination parameter value by combining and normalizing probe signal intensities (Example IV, Table 2 and claims 8, 15 and 18).  Discrimination parameter values are generated from the reaction pattern, which differentiates homozygous-normal, -variant and heterozygous conditions amongst the different blood group antigen alleles.  In addition, Xia particularly teaches where the discrimination parameter values are normalized to values between -1, 0 and 1 (12:23-13:53).  Moreover, both Xia and Bevilacqua teach such art standard procedures for normalization of combined signal intensities (Xia; Automated Allele Assignment program using the eMAP assay and normalized probe intensity, Abstract, 3:26-4:48, 5:40-14:67, Figures 1, 2, 4 and Table 2), using as the normative value 0, and deviation from the 0 index indicated as standard deviation units lying between -1 and 1 (Bevilacqua; ¶11, 18, 32, 36, 41, 45, 51, 70-71, 93, 122, 141, 186, 190, 206-207, 219-220, 225, 229, 233-235, 255-256, Fig 17).  Such setting of discrimination 
With respect to claims 3-5, 7, 29-30, 36-38 and 44-46 reciting signal intensities, reaction patterns and discrimination parameter values, such intensities, patterns and parameter values are a matter of routine experimentation and standard statistics methods utilized for scoring amongst a normalized population.    
Further with respect to the polymorphic blood group markers as recited in claims 14-15, 32-33, 39-40 and 47-48 such polymorphic traits were well known and such methods for detection were well established.  Such assays and reagents were thus a matter of routine experimentation and fail to amount to significantly more as further evidenced by the prior art rejections set forth below.  The additional claim elements taken individually and as a whole/combination do not amount to significantly more than the judicial exceptions of the natural genetic state and/or the abstract idea of such selection, determination, comparison or analysis of them.
The Mayo test, is applied here as discussed in further detail in MPEP § 2106. The first part of the test is to determine whether the claims are directed to an abstract idea, a law of nature or a natural phenomenon (i.e., a judicial exception).   As the examiner identified above, the claims are directed to the judicial exceptions of the natural genetic state of the individuals as well as the abstract ideas of selecting, comparing, determining, identifying and/or analyzing them, particularly using the mathematical algorithm whereby such comparisons and/or analyses may be normalized about 0 to -1, 0 and 1 (particularly claims 3, 7, 29, 36 and 44).   Secondly, if the claims are directed to a judicial exception, the second part of the test is to determine when the claim recites additional elements that amount to significantly more than the judicial exception. 
Priority
Regarding priority to the 60/621,196 provisional application, it is noted that the normalization formula of claims 3, 29, 36 and 44 is not disclosed within the ‘196 priority document and thus the effective filing date for these claims is the date of the 11/257,285 application, 10/24/05.   Claims 4, 30 and 37 depend from claims 3, 29 and 36 respectively and thus also have an effective filing date of 10/24/05.
Claim Interpretation
Claims 1 (preamble), 26, 34 (final wherein clause) and 41 (subjecting step) reference a capture-mediated elongation assay.  The ‘295 patent does not particularly describe or define such assay but generally refers to elongation probes and elongation products produced for example by polymerase-catalyzed probe elongation (2:62-3:5), which elongation products may be immobilized for example by bead-display (5:24-34).  The specification also teaches certain assays as discussed at (2:33-38 and 3:5-11), termed eMAP assays.  The recitation is interpreted to encompass assays, which employ elongation techniques such as the polymerase chain reaction (PCR) and capture techniques such as immobilization and/or capture for example by binding and/or hybridization on nylon membranes, beads and/or arrays as was commonly recognized in 
The claims are amended to recite, “discrimination parameter values,” (claim 1 generating step), or, “a discrimination parameter value,” (claims 26, 34 and 41 forming step) which recitation is not defined differently from the previous recitation of a, “discrimination parameter.”  A discrimination parameter is only briefly discussed in the ‘295 patent at 3:12-34.  While the specification is limited to a description of the ‘discrimination parameter’ Δ as defined by the normalization equation, other discrimination parameter values and forms of discriminating data or assigning values were recognized within the art at the time of the invention.  Thus, the discrimination parameter values of independent claims 1, 26, 34 and 41 are not limited to Δ or the formula designated in claims 3, 29, 36 and 44, but encompass other values and forms of discriminating signal intensity data.  
The claims are also amended to recite a new step of comparing.  The recitation is, “comparing each discrimination parameter value (for each designated polymorphic marker (claims 1, 26, 34, 41)) to upper and lower threshold values, wherein the comparison generates (a series of values wherein each value in the series is indicative of one of three possible genotype values, respectively, indicating a state of (claim 1)) or (a reaction pattern of a series of values representing (claims 26, 34, 41)) homozygous-normal, homozygous-variant or heterozygous (to thereby form a ternary reaction pattern (claim 1).”  The ‘295 patent describes such threshold values at 3:5-28 particularly with respect to the eMAP assay.  The pattern of assay signal intensities representing the yield of individual probe elongation reaction in accordance with this eMAPTM format is converted to a discrete reaction pattern – by application of preset thresholds- to ratios (or other combinations) of assay signal intensities associated with probes within a pair 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 34-39, and 41-47 are rejected under 35 U.S.C. 102(e) as being anticipated by Xia et al., (U.S. Patent No. 7,848,889) with evidence from Li et al., (US 2004/0002073).
Regarding claim 34 and 41 preambles, analyzing a set of polymorphic markers, Xia teaches eMAP analysis of polymorphic markers particularly of human blood group antigens (12:23-13:18, Examples 15:1-17:53).   
Regarding claims 34 and 41 subjecting genetic material to an assay (or a capture-mediated elongation assay) in which pairs of probes for one or more polymorphic markers generate assay signals wherein each pair of probes comprises member probes designed to detect alleles of a designated polymorphic marker, Xia teaches an eMAP assay (5:40-54) in which pairs 
While Xia utilizes the eMAP assay, Xia does not explicitly review all such steps in the assay.  The eMAP assay was however already well known to the artisan prior to applicant's invention as evidenced by Li et al.  Li evidences that the eMAP assay is a capture-mediated elongation assay in which multiple pairs of probes are utilized to capture, amplify and identify different alleles within a genetic sample (¶16-26, particularly 19).  As commonly practiced in the art, the genetic material may first be amplified by standard techniques such as PCR (¶58).  The assay utilizes multiple probes or probe pairs which may be immobilized on a carrier such as a silicon chip (¶68, 70, 73).  The probe sequences specifically hybridize and capture gene material by complementarity, (¶69).  Other probe sequences or probe pairs are hybridized and may be further extended in an elongation reaction, for example by polymerase (¶59, 66, 69, 74).  Accordingly, the assay meets the limitations of a capture-mediated elongation assay and additionally includes the steps of a hybridization assay and amplification prior to the assay.  

Regarding claims 34 and 41 measuring the assay signals to determine assay signal intensities; combining for each designated polymorphic marker signal intensities of the member probes designed to detect alleles of the designated polymorphic marker, Xia teaches measuring the assay signals and forming a combination of signal intensities which reflect probe target binding, (2:10-3:24, 5:40-12:22).  Regarding the 10/26/17 amendment, Xia teaches one or more polymorphic markers, particularly different HLA antigens (2:37-50) generate assay signal intensities which are combined (12:23-17:53, Table 2, Example IV).  As in the ‘295 patent, Xia particularly includes the eMAP assay in which each probe member provides a signal upon binding, which members produce one or more such optical signatures which are recorded (5:50-6:7).  Moreover, the signal intensities of individual probes are combined, may be compared to set thresholds (Table II).  The combined signal intensities may also be scored in combination with for example color and/or normalization procedures (6:11-34:3, Examples) thereby forming or generating discrimination parameter values of -1, 0 and 1, indicating homozygous-normal, -variant and heterozygous conditions (5:40-14:67, 12:43-54, Example IV, Table 2).

Regarding claims 34 and 41 determining polymorphic marker combinations represented by the reaction pattern, Table 2 particularly notes the determination of the observed allele combinations of the minor blood group antigens in different human genetic samples with discrimination parameter settings of -1, 0 and 1.
Regarding the concluding wherein clauses of claims 34 and 41, and claim 42, wherein the assay is a hybridization assay, a capture-mediated elongation assay or both; wherein the genetic material is amplified prior to the assay, and said probes are complementary, in whole or in part, to the polymorphic markers, Xia teaches the assay utilized was eMAP (16:49), and as evidenced in Li, such assay is recognized as a capture-mediated elongation assay.  The assay is practiced with amplification of the genetic material prior to the assay, and further utilizes complementary (2:10, 16-18, 36) capture probe hybridization as well as polymerase catalyzed probe elongation. 
Regarding claims 35 and 43, wherein polymorphic sites within the markers are known to affect the transcription or expression of clinically relevant antigens, the polymorphic sites noted in Xia correspond to known blood group antigens (Example IV, Table 2).

Regarding claims 38 and 46, wherein an additional assay is performed when a reaction pattern represents more than one polymorphic marker combination, Xia teaches additional testing to resolve ambiguities for example by inclusion of additional primers or probes and further testing for example by amplification and/or eMAP (2:28-33, 4:25-31, 10:53-60). 
Regarding claim 39 and 47, Xia denotes the polymorphic markers associated with blood group antigen phenotypes Duffy (FYA/FYB), GATA, Landsteiner-Weiner (LWA/LWB), Colton (CoA/CoB), Scianna (SC1/SC2), Diego (DIA/DIB) and 3 mutations of Dombrock (DoA/DoB) (Example IV, Table 2).
Claims 34 and 41 also require discrimination parameter values and a comparing step with suitable thresholds for distinguishing homozygous-normal, -variant and heterozygous conditions.  As specified the parameter is formed from a combination of signal intensities (from probe pairs), and generates a reaction pattern from the series of values representing homozygous normal, variant or heterozygous.  Further, while previously reciting a set of polymorphic markers, the claims also newly recite probes for one or more polymorphic markers and signals.  As discussed, Xia denotes such signals generated from each of the probe marker pairs, forming from the multiple combinations of signal intensities a discrimination parameter value -1, 0 and 1, and generating a reaction pattern representing homozygous-normal -variant or heterozygous based on 
In addition, Xia teaches multiple probes for different alleles (Table 2) which distinguish Normal, Variant and Heterozygous conditions (12:43-58).  Moreover, as similarly disclosed in the ‘295 patent and recognized in the prior art, each probe molecule produces a signal intensity reflecting the interaction of each probe molecule in a set of multiple such probe molecules with individual target sequences (Xia 5:46-64).  Accordingly, not only does Xia teach multiple individual probe molecules for any particular allele, Xia also teaches multiple different probes which distinguish amongst different alleles.  Each probe and associated signal contributes to the signal intensities which are combined to form discrimination values of normal (1), variant (-1) and heterozygous (0) as is explicit for example in Xia at 12:43-50, Table 2 and which discriminate between the polymorphic conditions amongst different patients, Xia claims 1, 6, 12 and 16.  Further regarding the comparing step, this step is also met by Xia which teaches comparing discrimination parameter values to upper and lower threshold values to generate normalized values of -1, 0 and 1, indicative of homozygous-normal or variant and heterozygous conditions, particularly Table 2.  Xia’s comparison and discrimination parameter values of -1, 0 and 1, calculated by normalization about 0 for different alleles thus meet the claim limitations via the recited assay.
  
Claims 34, 35, 38 and 41-46 are rejected under 35 U.S.C. 102(e) as being anticipated by Hashmi et al., (US 2004/0229269). 

Regarding claims 34 and 41 subjecting genetic material to an assay (or a capture-mediated elongation assay) in which pairs of probes for one or more polymorphic markers generate assay signals wherein each pair of probes comprises member probes designed to detect alleles of a designated polymorphic marker, Hashmi teaches sets of probes which identify polymorphisms in CFTR genes (Example 1, Tables I-IV).  The assay includes prior amplification and hybridization as well as capture-mediated elongation or immobilization on a solid support such as a DNA chip with probe extension utilizing amplification enzymes, (¶5, 8, 21, 25-26, 35, 42, 46, 48, 50-51, 60-61, 65, Examples 1-2).  The sets of probes for the one or more CFTR polymorphic markers generate optical assay signals with different intensities for example with color (¶42, 50-51, 60-61, 65, 103-108, claims 45, 48).
Regarding claims 34 and 41 measuring the assay signals to determine assay signal intensities; combining for each designated polymorphic marker signal intensities of the member probes designed to detect alleles of the designated polymorphic marker, Hashmi teaches pairs of probes for hybridization which distinguish wild type and variant alleles (multiple different probes for each polymorphic marker)(¶33-35, 54, 56-57, 98).  The signals are combined for example as in the hMAP assay in which the ratio of signals generated by the capture of the target matched and mismatched probes are determined according to set relative ranges of values 8 beads/100 ul probe suspension (¶35, 39, 42, 98).  Accordingly, not only does the method combine signals from multiple probe molecules specific to a single target, the method combines signal from multiple different targets, thereby assembling the assay image reaction pattern which determines the polymorphic combinations present.
Regarding claims 34 and 41 forming from each combined signal intensity a discrimination parameter value; comparing each discrimination parameter value for each designated polymorphic marker to upper and lower threshold values, wherein the comparison generates a reaction pattern of a series of values representing homozygous-normal, homozygous-variant or heterozygous, Hashmi teaches probes designated for wild-type and mutant variants each of which produces a signal.  The ratio of signals generated by the capture of the target matched and mismatched probes are set to relative ranges of values indicative of and which distinguish between normal and heterozygous or homozygous variant configurations (¶21-29, 103-108, Examples 1-2, claims 45, 48).  Hashmi also teaches combining the signal intensities and determining whether the degree of cross-hybridization will exceed certain acceptance levels or homology scores (¶22-26, 73-75, 78, 89, 96, 98, 108, claims 18, 45, 48, 54, 56).  Also provided is an assay image correction procedure whereby background is removed, filtered, averaged out or normalized to the same mean intensity to detect for example non-uniformities (¶26-29, 98).  The signal intensities from the various probes are further combined to form allelic ratios as discrimination parameter values >2 for homozygous allele A variant/mutant polymorph, 
Regarding claims 34 and 41 determining a polymorphic marker combination represented by the reaction pattern, Hashmi teaches analysis so as to minimize cross-hybridization and distinguish (match or mismatch) amongst polymorphic specific probes on an array (¶8, 21-25, 35, 45-46, 51-108, Examples 1-2).  
Regarding the concluding wherein clauses of claims 34 and 41-42, wherein the assay is a hybridization assay, a capture-mediated elongation assay or both; wherein the genetic material is amplified prior to the assay, and said probes are complementary, in whole or in part, to the polymorphic markers, Hashmi teaches such methods with prior amplification by PCR, and in which the assay is a capture-mediated elongation assay with hybridization of different polymorphic probes, (¶51-108, Examples 1-2). 
Regarding claim 35 and 43, wherein polymorphic sites within the markers are known to affect the transcription or expression of clinically relevant antigens, Hashmi teaches analysis of CFTR gene products, (Examples 1-2).
Regarding claim 38 and 46, wherein an additional assay is performed when a reaction pattern represents more than one polymorphic marker combination, Hashmi teaches additional assays and additional probe combinations representing specific polymorphic markers.  Such techniques resolve ambiguities, (¶108, Examples 1-2 with additional Probe Tables).
 Regarding claim 45 discrimination parameter values, Hashmi teaches signals generated from each of the probe marker pairs, forming from the combination of signal intensities a 
Hashmi teaches determination of an allelic ratio of values greater than 2, less than 0.5 and between 0.8 and 1.2 which distinguishes Normal, Variant and Heterozygous which meet the limitations of, “discrimination parameter values,” as recited.  Hashmi’s ratio discriminates the polymorphic conditions based on different values set for the combined probe signal intensities, which probes form a reaction pattern map, particularly (¶5, 29, 52, 108).  Hashmi combines signals from each probe, teaching multiple probe molecules for each target as well as different allele probes for different targets.  Notably Hashmi teaches multiple different probes for each polymorphic marker (¶33-35, 54, 56-57, 98) as well as combining signals from individual probe molecules for each specific target, for example about 108 beads/100 ul probe suspension (¶35, 39, 42, 98).  The assay signals may be normalized (¶26-29, 98) on the DNA chip.  These claims do not require that the discrimination parameters be normalized to -1, 0 and 1.   Hashmi teaches the discrimination parameters greater than 2 as homozygous mutant (variant), less than 0.5 as homozygous wild-type (normal) and in between values of 0.8 to 1.2 as heterozygous are formed from the combined signal intensities generated via probe binding.  

Claims 1-2, 8-13, 16-28, 31, 34-35, 38, 41-43 and 46 are rejected under 35 U.S.C. 102(e) as being anticipated by Li et al., (US 2004/0002073). 

Regarding claim 1, 26, 34 and 41 preambles, analyzing a set of polymorphic markers, Li teaches a method of performing multiplexed analysis of polymorphic (MAP) loci by concurrent interrogation and enzyme-mediated detection.  The method utilizes amplification or PCR for elongation (eMAP) as well as hybridization with complementary probe pairs (¶Abstract, 35-39, 55-56, 59, 69, 91-100, 240, 247, 265, Example 25, 27 and 29).   In particular, Li teaches analysis of different polymorphic alleles of the Human Leukocyte Antigen (HLA) gene complex and the Cystic Fibrosis Conductance Trans-membrane Regulator gene (CFTR)(¶2 and Examples 1-29).
Regarding claims 1, 26, 34 and 41, subjecting genetic material to an assay (or a capture-mediated elongation assay) in which pairs of probes for one or more polymorphic markers generate assay signals wherein each pair of probes comprises member probes designed to detect alleles of a designated polymorphic marker; Li teaches probes specific for different polymorphic markers, for example different mutations within a Cystic Fibrosis gene or within different HLA alleles (7-13, 73, 96, 103-111).  The probes generate assay signal intensities and are used to specifically hybridize and detect the different allelic markers particularly when an elongation event occurs (19, 109, 112, 114, 122, 153, 174, 187, 201, 204, 234-235, 242-243, 255, 265).
Regarding claims 1, 26, 34 and 41, measuring the assay signals to determine assay signal intensities; combining for each designated polymorphic marker signal intensities of the member probes designed to detect alleles of the designated polymorphic marker; forming from each combined signal intensity a discrimination parameter value;, Li teaches sets of probes which 
Regarding claims 1, 26, 34 and 41, generating (from/based on said discrimination parameter values) a reaction pattern from a series of values representing homozygous-normal, homozygous-variant or heterozygous, Li teaches probes designated for wild-type and mutant variants as well as probes which distinguish between heterozygous and homozygous configurations (¶5, 96, 169, 206, 211, 216-229, 265, Examples).  For example if probes on green beads only are elongated the individual has a normal (or wild-type) allele and if probes on orange beads only are elongated the individual is homozygous for the mutation.  If probes on green and orange beads are elongated the individual is heterozygous for that allele (Example 17, ¶229).  The elongation products are simultaneously detected on a color coded array (¶265).  
Regarding claims 1, 26, 34 and 41 comparing each discrimination parameter value for each designated polymorphic marker to upper and lower threshold values, wherein the comparison generates a reaction pattern of a series of values representing homozygous-normal, homozygous-variant or heterozygous to thereby form a ternary reaction pattern, Li teaches setting thresholds for multiple different probes based upon the signal intensity which allows 
Regarding claims 1, 26, 34 and 41 determining a polymorphic marker combination represented by the reaction pattern, Li teaches determining the presence of a match or mismatch between the interrogation site and a designated polymorphic site and determining the composition of the designated polymorphic site.  In particular assays extension enzymes may produce specific elongation products from target specific probes.  These elongation products form unique reaction patterns indicative of the presence or absence of different polymorphic sites.  The specific signal locations, form patterns on the arrays and determine the polymorphisms present in the sample (¶18-25, 56, 91-92, 96, 117, 106-143, 181-183, Examples).  For example signal may be analyzed by capturing images on a CCD camera and comparing signal intensities between two probes that can be decoded by the bead color (¶201, 255-256).  As above, if probes on green beads only are elongated the individual is homozygous normal (or wild-type) allele and if probes on orange beads only are elongated the individual is homozygous variant for the mutation.  If probes on green and orange beads are elongated the individual is heterozygous for that allele (¶229).  The elongation products are simultaneously detected on the color coded array (¶265) and distinguish the genotypes present.  
Regarding claim 2, 28, 35 and 43, wherein polymorphic sites within the markers are known to affect the transcription or expression of clinically relevant antigens, Li teaches analysis of CFTR and HLA polymorphic sites known to affect transcription and expression the CF and HLA gene products, (¶2-4, 54-57, 104, 108, 115). Li teaches additional assays with additional probe combinations representing specific polymorphic markers.  Such techniques with the use of 
Regarding claim 8, 31, 38 and 46, wherein an additional assay is performed when a reaction pattern represents more than one polymorphic marker combination, Li teaches analysis of CFTR and HLA markers in which additional primer and probe assays are performed to resolve more than one combination (¶4-15, 54-59, 73, Examples).
Regarding claims 9-13, Li teaches eMAP assays which are capture-mediated probe elongation assays with incorporation of dntps or ddntps which are fluorescently labeled, (¶75, 89, 98, 125, 132, 143, 201 and 204). 
Regarding claims 16-17, the amplified products are amplicons or transcripts produced for example by PCR amplification of DNA or RNA (¶88, 90, 203 and 249). 
Regarding claims 18-19, PCR products may be amplified with phosphorylated primers and single stranded DNA products were produced with exonuclease (¶185-186 and 255).
Regarding claims 20-23, the assay signal intensities are normalized on microchip arrays (¶68, 73, 109, 113, 118 and 160).
Regarding claims 24-25, the polymorphic markers are associated with minor histocompatibility blood group types (HLA antigens) including those derived from public databases, (¶8, 115 and 146). 
Regarding claim 27 and the concluding wherein clauses of claims 34 and 41-42, wherein the assay is a hybridization assay, a capture-mediated elongation assay or both; wherein the genetic material is amplified prior to the assay, and said probes are complementary, in whole or in part, to the polymorphic markers, Li teaches such methods with prior amplification by PCR, 
Li further teaches discrimination parameter values 1 and 0 which distinguish, based upon probe hybridization and signal intensity, amongst all possible SNP polymorphisms (Li ¶12-13, 73, 109, 197, 229 Examples).  As in Example 17, if probes on green beads only are elongated the individual has normal (or wild-type) allele, if probes on orange beads only are elongated the individual is homozygous for the mutation, if probes on green as well as origan [sic, orange] beads are elongated the individual is heterozygous.  
Li teaches combining signal intensities and forming discrimination parameter values, via the eMAP assay which operates via elongation or extension of individual probes emitting probe signals.  The Li assay employs multiple different probes of unique sequence as well as the use of multiple (in number) different probe molecules, for example noting beads that are encoded and attached to oligonucleotide probes (e.g., at the scale of about 108 beads/100 ul suspension) (¶127), the labeling of 2.5 ul of a 100 uM solution of probe (¶162) as well as signal amplification in which in N cycles, each template mediates the extension of N probe molecules (¶236).  As discussed above, this assay is the exemplary embodiment of the claimed capture-mediated elongation reaction in which the signals are used to form discrimination parameter values.  In particular, the signals in Li form discrimination parameter values whereby alleles are distinguished as + (1) or - (0) (Li ¶12-13, 17, 73, 81-86, 109-110, 160-168, 234).  Such normalized parameters allow designation of heterozygous from homozygous mutations (¶217-229).  Particularly included is the assay analyzed on a DNA chip (¶160, 164, 168) which includes discrimination via phasing amongst HLA-DR transfusion antigens (Li, ¶10, 13-19, 81-86, 107-143, 155-168, 265, Examples).  As above, these claims do not require that the .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-5, 7, 29-30, 37-38 and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li as applied to claims 1-2, 8-13, 16-28, 31, 34-35, 38, 41-43 and 46 and Hashmi as applied to claims 34, 35, 38, 41-43 and 46, further in view of Xia and Bevilacqua et al., (2004/0133352).
Claims 3-7, 29-30, 37-38 and 45-46 are further directed to a combination of signal intensities and a calculated discrimination parameter using a normalization formula which varies between -1, 0 and 1.  
	The teachings of Li and Hashmi as applied to the claims is set forth above.  While Li and Hashmi teach similar methods of determining polymorphic loci amongst donors and recipients via a combination of probe signal intensities and calculation of a discrimination pattern capable of determining homozygous normal and variant from heterozygous, Li and Hashmi fail to teach 
As applied to claims 34-39 and 41-47 above, Xia teaches the same combination of signal intensities and calculated discrimination parameter as evidenced by the normalization of values to -1, 0 and 1 for homozygous variant, heterozygous and homozygous normal (Example IV, Table 2 and claims 8, 15 and 18).  Note the combination of signal intensities and calculated discrimination parameter as disclosed in the ‘295 patent at 3:16-28, -1, 0 and 1.
Bevilacqua also acknowledges such art standard normalization for comparison of populations, for example, using as the normative value 0, and deviation from the 0 index indicated as standard deviation units lying between -1 and 1, (¶206-207, 234, Fig 17B).  The algorithm and statistical approach allows identification and discrimination amongst conditions, (¶234, 256, Fig 17B).
The cumulative teachings of these references render the claimed invention obvious to one of skill in the art before the invention.  The artisan aimed at distinguishing polymorphic loci amongst populations would employ such art standard statistical methods to generate and determine, amongst probe signals, homozygous normal, variant and heterozygous conditions using normalized values of -1, 0 and 1 as taught in Xia.   Xia teaches the advantages of combining signal intensities such that the calculated discrimination parameter enables normalized comparison on a DNA microchip array.  The method allows automated identification and comparison of alleles amongst patient groups, and identification of individuals as homozygous normal, variant or heterozygous.  
Xia, Hashmi and Li are shown to teach the probe pairs as well as normalized discrimination parameter values which distinguish amongst homozygous and heterozygous .  

Claims 14-15, 32-33, 39-40 and 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li as applied to claims 1-2, 8-13, 16-28, 31, 34-35, 38, 41-43 and 46 and Xia as applied to claims 34-39 and 41-47 further in view of M. St-Louis.
Claims 14-15, 32-33, 39-40 and 47-48 are directed to the polymorphic markers associated with the phenotypes of known blood group antigens as listed in the claimed tables.
While Li and Xia teach analysis of various polymorphic markers associated with phenotypes of HLA blood group antigens (Li) and Duffy (FYA/FYB), GATA, Landsteiner-Weiner (LWA/LWB), Colton (CoA/CoB), Scianna (SC1/SC2), Diego (DIA/DIB) and 3 mutations of Dombrock (DoA/DoB) (Xia), Li and Xia fail to particularly teach the claimed Rh(C/c), Rh(E/e), RhCE and RhD markers. 
M. St-Louis teaches similar methods for analysis of Rh(C/c), Rh(E/e), RhCE and RhD polymorphic markers using a PCR-Elisa technique with detection via 5’-biotinylated specific oligonucleotides, anti-digoxigenin peroxidase and ortho-phenylenediamine substrate (p. 1127-29).  The antigen specific primers are disclosed in Table 1, and the capture oligonucleotides in Table 2.  

Conclusion

Claims 1-5 and 7-48 are rejected.  
Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON L TURNER whose telephone number is (571)272-0894.  The examiner can normally be reached on M-H 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571-271-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:

/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991